Citation Nr: 0935797	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-39 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2005 
and December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in June 2009; a transcript of that hearing 
is associated with the claims file.    
  
With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for adjustment disorder, 
mixed anxiety and depressed mood, chronic.  However, during 
the course of the appeal, the medical evidence revealed 
various diagnoses of acquired psychiatric disorders, to 
include generalized anxiety disorder; obsessive compulsive 
disorder; adjustment disorder, mixed anxiety and depressed 
mood, chronic; anxiety disorder; and major depression.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first 
page of this decision and acknowledges that such description 
includes a claim of entitlement to service connection for all 
currently diagnosed acquired psychiatric disorders.  

Pertinent to the Veteran's claim of entitlement to service 
connection for a lung disorder, the Board notes that the June 
2005 rating decision denied service connection for such 
disorder.  Thereafter, the Veteran submitted another claim in 
January 2006, within one year of the June 2005 denial.  The 
January 2006 claim was adjudicated in a December 2006 rating 
decision.  However, in connection with the Veteran's January 
2006 submission, he identified treatment at VA facilities for 
his claimed lung disorder and such records reflect current 
complaints of breathing difficulties.  Additionally, the VA 
records indicate that the Veteran's respiratory complaints 
may be related to his claimed acquired psychiatric disorder.  
As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  As evidence accompanying the Veteran's 
January 2006 claim qualifies as new and material evidence, 
such must be considered as part of the first decision and, 
therefore, the Board finds that the Veteran's claim of 
entitlement to service connection for a lung disorder is on 
appeal from the June 2005 rating decision.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  

The Board notes that, in connection with the Veteran's June 
2009 hearing, he submitted additional evidence consisting of 
medical reports and a list of chemicals.  In a written 
statement received in connection with such documents, the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2008).  Therefore, the Board may properly consider the 
additionally received evidence.


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted and an 
acquired psychiatric disorder, to include recurrent major 
depression, obsessive-compulsive disorder, and generalized 
anxiety disorder with hyperventilation syndrome, had its 
onset during the Veteran's military service. 

2.  The competent and probative evidence of record fails to 
demonstrate a current diagnosis of a lung disorder separate 
and distinct from hyperventilation syndrome associated with 
the Veteran's acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include recurrent 
major depression, obsessive-compulsive disorder, and 
generalized anxiety disorder with hyperventilation syndrome, 
was incurred in the Veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1111, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008). 

2.  A lung disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for an 
acquired psychiatric disorder, to include recurrent major 
depression, obsessive-compulsive disorder, and generalized 
anxiety disorder with hyperventilation syndrome, herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to such claim. 

Regarding the Veteran's claim of entitlement to service 
connection for a lung disorder, the Board finds that VA has 
satisfied its duty to notify under the VCAA.  In this regard, 
a February 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in June 2005, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, a February 2006 letter again provided the 
Veteran with proper VCAA notice.  While the February 2006 
letter was issued after the initial June 2005 rating 
decision, the United States Court of Appeals for the Federal 
Circuit has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the February 2006 letter was issued, the Veteran's 
claim was readjudicated in the December 2006 rating decision, 
the November 2007 statement of the case, and the January 2009 
and March 2009 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

The Board notes that the Veteran was not advised of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  The Veteran was also provided with a VA 
examination in March 2005 in order to adjudicate his pending 
claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his June 2009 Board hearing and in documents of record, 
the Veteran contends that he incurred or aggravated an 
acquired psychiatric disorder during his military service.  
He also alleges that, as a result of exposure to chemicals in 
paint, he developed a lung disorder or, in the alternative, 
such disorder is part of his acquired psychiatric disorder.  
Therefore, the Veteran claims that service connection is 
warranted for an acquired psychiatric disorder and a lung 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only 
such conditions as are recorded in examination reports are 
considered as noted.  38 C.F.R. § 3.304(b).  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 03-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Acquired Psychiatric Disorder 

As an initial matter, the Board finds that the evidence of 
record demonstrates that the Veteran has a current diagnosis 
of an acquired psychiatric disorder, to include recurrent 
major depression, obsessive-compulsive disorder, and 
generalized anxiety disorder with hyperventilation syndrome.  
Specifically, in March 2005, a VA examiner indicated that the 
Veteran had hyperventilation syndrome.  Additionally, VA 
treatment records reflect that, in August 2005, the Veteran 
complained that he was unable to catch his breath.  A 
December 2005 record shows that he was being treated for 
anxiety, not otherwise specified.  In April 2006, it was 
noted that Veteran had significant symptoms of depression and 
anxiety nearing panic and obsessive compulsive disorders.  A 
May 2006 VA examination revealed diagnoses of generalized 
anxiety disorder and obsessive compulsive disorder.  It was 
also noted that the Veteran had a history of major 
depression.  The examiner indicated that the Veteran's 
breathing problems sounded more like a conversion disorder 
rather than part of panic attacks.  

Additionally, a May 2006 report from the Veteran's treating 
VA psychologist reflects that the Veteran was diagnosed with 
major depression, generalized anxiety disorder, and 
obsessive-compulsive disorder.  It was noted that the 
Veteran's subjective complaints included moodiness, 
heightened emotional reactivity to others, self-distracting 
anxiety and worry, coupled with a common profile of 
gastrointestinal upset, gastroesophageal reflux disease, and 
early morning stress-vomiting.  In June 2006, anxiety 
disorder was diagnosed.

Also, in an April 2007 letter, the Veteran's treating VA 
psychiatrist reported that the Veteran had been diagnosed 
with new onset anxiety disorder and experienced panic attacks 
without agoraphobia and other symptoms associated with living 
with an elevated anxiety level, which included associated 
gastrointestinal symptoms unrelated to his hiatal hernia.  In 
August 2007, based upon an interview with the Veteran and a 
review of the record, a VA examiner diagnosed recurrent major 
depression, obsessive-compulsive disorder, and generalized 
anxiety disorder.  VA treatment records dated in September 
2007 and September 2008 reflect continued treatment for 
anxiety and major depressive disorder.

Therefore, the remaining inquiry is whether such acquired 
psychiatric disorder is related to the Veteran's military 
service.  In this regard, the Board observes that the 
Veteran's service treatment records reflect that, while he 
reported prior psychiatric treatment, his psychiatric 
clinical evaluation conducted in connection with his March 
2000 service entrance examination was normal.  Additionally, 
and also in connection with his entry to service, the Veteran 
was afforded a neuropsychiatry examination.  The examiner 
diagnosed history of grief-type adjustment disorder.  
(Emphasis added).  Therefore, as no current acquired 
psychiatric disorder was noted on his service entrance 
examination, the presumption of soundness attaches.  See 38 
C.F.R. § 3.304(b), (b)(1).

As indicated previously, to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  In 
the instant case, the Board finds that there is clear and 
unmistakable evidence that the Veteran's acquired psychiatric 
disorder existed prior to service; however, as there is no 
clear and unmistakable evidence demonstrating that such was 
not aggravated by service, the presumption of soundness has 
not been rebutted.

With respect to the first prong of the inquiry, the Board 
finds that there is clear and unmistakable evidence 
demonstrating that the Veteran's acquired psychiatric 
disorder pre-existed service.  In this regard, treatment 
records from Valley Psychiatry dated in 1997, prior to the 
Veteran's entry to active duty, reflect treatment for 
adjustment disorder with changes in mood, dysthymia, major 
depression, and major depressive episode. 

Additionally, the Veteran's service treatment records reflect 
that, on his March 2000 Report of Medical History, he 
indicated that he saw a psychiatrist prior to 1996 and 
participated in family counseling four years previously over 
a period of two months.  Additionally, on the Veteran's 
Report of Medical Examination, the examiner indicated that 
the Veteran participated in counseling at age 18 due to the 
divorce of his parents and had depression related to the 
combination of his parents' divorce and a break up with a 
girlfriend.  Also in March 2000, the Veteran was examined by 
the neuropsychiatry service.  It was noted that the Veteran 
had been seen about three times in 1997 for therapy and had a 
history of grief-type adjustment disorder.  Additionally, the 
Veteran's August 2004 separation examination reflects that he 
was treated for depression in 1997 after his parents' 
separation.

Furthermore, in October 2006, a VA examiner diagnosed 
adjustment disorder, mixed anxiety and depressed mood, 
chronic.  The examiner determined that, based on the 
Veteran's 1997 pre-service psychiatric records documenting 
major depressive episode adjustment reaction, it was more 
likely that his depression and anxiety disorder first 
manifested at least two years prior to military service.  
Furthermore, in August 2007, based upon an interview with the 
Veteran and a review of the record, a VA examiner diagnosed 
recurrent major depression, obsessive-compulsive disorder, 
and generalized anxiety disorder.  He indicated that the 
Veteran had a current psychiatric diagnosis that was a 
continuation of a condition that began prior to service.  
Therefore, based on the foregoing, the Board that the 
Veteran's acquired psychiatric disorder clearly and 
unmistakably existed prior to his military service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's acquired psychiatric 
disorder clearly and unmistakably pre-existed service.  The 
Board must also determine whether there is clear and 
unmistakable evidence that such disorder was not aggravated 
by service.

In this regard, the Veteran's service treatment records 
reflect treatment for an acquired psychiatric disorder.  
Moreover, while the Veteran entered service in March 2000 
without any psychiatric symptomatology, his service treatment 
records reflect increasing psychiatric complaints that 
required medication.  Specifically, in March 2002, he was 
diagnosed with dysthymia and, in May 2002, it was noted that 
the Veteran had been on Prozac.  The impression was 
depression, which was noted to be much improved.  Another May 
2002 record shows a diagnosis of chronic depression.  In July 
2002, the Veteran was noted to have been placed on anti-
depressants due to work-related stress as well as his mother 
being ill.  The Veteran indicated that his mother had 
improved, but he continued to feel upset about his current 
work assignment.  The assessment was depression due to 
stress.  Paxil was prescribed.  In July 2003, it was noted 
that the Veteran reported a progressive worsening of 
depressive symptoms over the prior three months.  
Specifically, he indicated that he had increased 
irritability, mood swings, and difficulty initiating 
activity.  The Veteran was diagnosed with depression (major 
depressive disorder versus dysthymia).  Also in 2003, the 
Veteran was seen with complaints of restricted breaths and a 
tight feeling with deep breaths.  He was diagnosed with 
hyperventilation.  In May 2004, the Veteran was noted to have 
symptoms of depression and was on medication for such 
symptomatology.  

Additionally, post-service records reveal that the Veteran 
began seeking psychiatric treatment within the first few 
months after his September 2004 discharge.  In this regard, a 
May 2006 report from the Veteran's treating VA psychologist 
reflects that the Veteran had been receiving psychotherapy at 
the Vet Center since October 2004 and was diagnosed with 
major depression, generalized anxiety disorder, social 
phobia, and obsessive-compulsive disorder.  Also, VA 
treatment records beginning in December 2004 show that the 
Veteran was being treated for symptoms of anxiety and 
depression.  

In August 2007, the VA examiner stated that the Veteran had a 
current psychiatric diagnosis that was a continuation of a 
condition that began prior to service.  He opined that such 
pre-existing condition was made worse by the service, but he 
could not say that it was made permanently worse by the 
service, because it is the nature of depression to be 
recurrent and progressive.  

The Board finds that, in light of the remainder of the 
evidence of record, the August 2007 VA examiner's opinion 
that he could not say whether the Veteran's depression 
worsened permanently in service does not rise to the level of 
clear and unmistakable evidence.  Specifically, as discussed 
previously, the Veteran entered service without any current 
psychiatric symptomatology and was subsequently treated with 
medication for depression and dysthymia.  Moreover, in July 
2003, the Veteran indicated that his psychiatric 
symptomatology had worsened in the prior three months and was 
treated for hyperventilation.  Furthermore, there is no 
indication that the Veteran's psychiatric symptomatology 
improved following his discharge from service.  In this 
regard, the Veteran was noted to seek counseling and 
treatment, to include medication, within the first few months 
following his service discharge.  The Veteran has also 
testified competently and credibly at his June 2009 Board 
hearing that, following his initial treatment for depression 
in 1997, he was symptom-free for approximately 5 to 6 years 
when, in 2002, his depression "came back with a vengeance" 
and he had been on medication since that time.  

Therefore, the Board finds that the evidence does not clearly 
and unmistakably show that the Veteran's pre-existing 
acquired psychiatric disorder was not aggravated by service.  
As such, the presumption of soundness has not been rebutted.  
Thus, the remaining inquiry is whether the Veteran, who is 
considered psychiatrically sound upon service entrance, 
incurred an acquired psychiatric disorder during his military 
service.

As discussed previously, the record reflects treatment for an 
acquired psychiatric disorder during service.  Moreover, in 
an April 2007 letter, the Veteran's treating VA psychiatrist 
indicated that he had diagnosed the Veteran with new onset 
anxiety disorder that appeared to have first manifested in 
the military which continued through the present time.  
Additionally, in August 2007, the VA examiner stated that the 
Veteran's current psychiatric diagnosis of recurrent major 
depression, obsessive-compulsive disorder, and generalized 
anxiety disorder was a continuation of a condition that began 
prior to service.  Moreover, the record reflects that the 
Veteran has presented competent and credible evidence of 
continuity of psychiatric symptomatology since his military 
service.  Specifically, at his June 2009 Board hearing and in 
documents of record, he has stated that he has continued to 
seek psychiatric treatment from the time of his service 
discharge through the present.  Additionally, post-service 
treatment records reflect continuous treatment for the 
Veteran's acquired psychiatric disorder.  Therefore, the 
Board finds that such acquired psychiatric disorder, to 
include recurrent major depression, obsessive-compulsive 
disorder, and generalized anxiety disorder with 
hyperventilation syndrome, had its onset during his military 
service and, as such, service connection is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008). 

Lung Disorder

As will be discussed below, the Board finds that the Veteran 
does not have a current diagnosis of a lung disorder.  While 
the record demonstrates breathing difficulties, diagnosed as 
hyperventilation syndrome, such has been associated with his 
acquired psychiatric disorder.  There is no objective 
evidence of a separate and distinct lung disorder.  

In this regard, the Veteran's service treatment records are 
negative for any objective findings relevant to a lung 
disorder separate and distinct from his hyperventilation 
syndrome associated with his acquired psychiatric disorder.  
Specifically, his service treatment records show that a 
pulmonary function test in October 2001 was normal.  In 
December 2001, the Veteran complained of a one-time episode 
of difficulty breathing.  The assessment was a normal 
examination.  In January 2003, a pulmonary function test 
showed normal expiratory flows and a normal forced vital 
capacity.  Also, in May 2004, the Veteran underwent a stress 
test and it was determined that there was no evidence to 
support exercise-induced bronchospasms.  Additional records 
dated in May 2004 show that the Veteran's pulmonary function 
tests revealed that his spirometry was normal.  Additionally, 
his August 2004 separation examination noted the Veteran's 
complaints that he developed breathing problems while on 
active duty about six months after leaving the paint shop.  
Specifically, such record shows that the Veteran had some 
shortness of breath after working in the paint shop in 2001 
and used an inhaler, which was ineffective.  He was not 
currently taking medication and the examiner noted that 
pulmonary function testing in 2001 was normal.  

At his March 2005 VA examination, the Veteran reported that 
he painted airplanes for six months while on active duty and 
had difficulty breathing with the respiratory, which he wore 
while painting.  He also indicated that he was diagnosed with 
hyperventilation during service.  The lung examination and a 
chest X-ray were normal.  Following a physical examination 
and diagnostic testing, to include a pulmonary function test, 
the examiner found that there was no diagnosis as relevant to 
the Veteran's lungs as there was no pathology to render a 
diagnosis.  The examiner indicated that he suspected that the 
Veteran's respiratory problems were  due to hyperventilation 
syndrome.  Likewise, VA treatment records are negative for 
diagnoses of a lung disorder separate and distinct from the 
Veteran's complaints of breathing difficulties that has been 
associated with his acquired psychiatric disorder.

While the Veteran is competent to testify as to his 
respiratory symptomatology, he is not competent or qualified, 
as a layperson, to render a diagnosis or an opinion 
concerning medical causation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As relevant 
to the instant case, a lung disorder is not one that is 
capable of lay observation.  Specifically, while the Veteran 
can testify to his difficulty breathing, he lacks the 
competency to diagnose the underlying lung pathology as such 
is beyond lay observation.  Moreover, as demonstrated by the 
remainder of the evidence of record, medical professionals 
have not diagnosed him with a lung disorder.   

Therefore, the Board concludes that the competent and 
probative evidence of record fails to demonstrate a current 
diagnosis of a lung disorder separate and distinct from 
hyperventilation syndrome associated with the Veteran's 
acquired psychiatric disorder.  Without a disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a lung disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to 
include recurrent major depression, obsessive-compulsive 
disorder, and generalized anxiety disorder with 
hyperventilation syndrome, is granted.

Service connection for a lung disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


